Order, so far as appealed from, denying motion of defendants for a change of venue from New York county to Rockland county, as to action No. 2, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, and the clerk of the county of New York, as required by section 188 of the Civil Practice Act, is hereby ordered, upon payment of his proper fees therefor, forthwith to deliver to the clerk of the county of Rockland all papers filed in the action and certified copies of all minutes and entries relating thereto. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.